            Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 SECURITYPROFILING, LLC,

        Plaintiff,                                  Civil Action No. 6:21-cv-00337

        v.
                                                    JURY TRIAL DEMANDED
 CISCO SYSTEMS, INC.,

        Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement in which Plaintiff SecurityProfiling, LLC

complains against Defendant Cisco Systems, Inc., all upon information and belief, as follows:

                                          THE PARTIES

       1.       Plaintiff SecurityProfiling, LLC (“Plaintiff” or “SecurityProfiling”) is a limited

liability company organized and existing under the laws of the State of Texas, having its

principal office at 3105 Media Drive, Cedar Park, Texas 78641.

       2.       Defendant Cisco Systems, Inc. (“Cisco”) is a publicly traded corporation

organized and existing under the laws of the State of Delaware. Cisco is registered to do

business in the State of Texas as a Foreign For-Profit Corporation.

       3.       Cisco may be served with process through its registered agent for service in

Texas: Corporation Service Company dba CSC, 211 E. 7th St., Suite 620, Austin, Texas 78701.


                                 JURISDICTION AND VENUE

       4.       This is an action for patent infringement arising under the patent laws of the

United States of America, 35 U.S.C. § 1, et seq., including 35 U.S.C. § 271. This Court has

subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).


COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE 1
            Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 2 of 16




       5.       This Court has general and specific personal jurisdiction over Cisco by virtue of

Cisco’s regular and established places of business in this District, and continuous and systematic

business activities in this State, directly or through intermediaries, which activities give rise to at

least a portion of the infringements alleged herein and include: (i) making, using, offering for

sale and/or selling the below identified infringing apparatus in this State, and/or importing the

below identified infringing products into this State; (ii) purposefully and voluntarily placing the

below identified infringing apparatus into the stream of commerce with the expectation that they

will be purchased by consumers in this State; and/or (iii) deriving substantial revenue from the

below identified infringing products provided to individuals in this State.

       6.       Venue is proper in this district and division under 28 U.S.C. §§ 1391(b)-(d) and

1400(b) because Cisco has committed acts of infringement in the Western District of Texas and

Cisco has regular and established places of business in this District. In another case, on

January 4, 2021, Cisco judicially admitted that “it conducts business in this judicial district and

maintains offices at 12515-3 Research Park Loop, Austin, TX 78759 and at 18615 Tuscany

Stone, San Antonio, TX 78258, is registered to conduct business in the state of Texas, and has

appointed the Prentice-Hall Corporation Systems, Inc., located at 211 E. 7th St., Suite 620,

Austin, TX 78701, as its agent for service of process.”

                                   GENERAL ALLEGATIONS

       7.       SecurityProfiling is the successor in interest to SecurityProfiling Inc. of West

Lafayette, Indiana. In around the years 2002 and 2003, SecurityProfiling Inc. had developed a

series of novel enterprise Anti-Vulnerability™ security systems. It was in the forefront of anti-

vulnerability technology that provided for multi-path remediation. The system was widely and

favorably reported. The Anti-Vulnerability platform, provided novel and best practice security




COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE 2
            Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 3 of 16




policy compliance and enforcement capabilities to proactively and remotely manage and enforce

standardized templates or custom enterprise security compliance policies. The system’s logic

engine identified each client’s vulnerabilities, exposures and out-of-compliance policy

parameters upon each polling cycle. It then mitigated or remediated the vulnerabilities using the

best-possible options, including patches, policy changes, disabling a service, modifying

permissions or making registry changes, for example. Moreover, the network administrators had

the choice to select among available remediation options. SecurityProfiling Inc.’s system

included SysUpdate, Intelligent IDS v1.0, which was an Anti-Vulnerability plugin for Snort IDS

that provides intelligence, accuracy, and remote patching functions; Intelligent IPS v1.0, which

accurately identified and prevented malicious code from reaching their destination ; and LogBoss

v2.1, which was an easy to use network log manager that securely transfers and archives all

network logs (security, application, & system) in real time into a single, centralized database.

       8.       On July 1, 2003, SecurityProfiling Inc. filed a patent application directed to the

above inventions, Serial Number 60/484085. From that original application, the United States

Patent and Trademark Office has issued a series of Patents, including the Patents here in suit.

                                             COUNT I

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 10,893,066

       9.       Plaintiff hereby restates and re-alleges the allegations set forth in the preceding

paragraphs 1-8 and incorporates them by reference.

       10.      Plaintiff is the owner by assignment of United States Patent No. 10,893,066

entitled “Computer Program Product And Apparatus For Multi-Path Remediation” (“the ʼ066

Patent”). The ʼ066 Patent was duly and legally issued on January 12, 2021. A true and correct

copy of the ʼ066 Patent is attached as Exhibit 1.




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE 3
         Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 4 of 16




       11.     Pursuant to 35 U.S.C. § 282, the ʼ066 Patent is presumed valid.

       12.     A predecessor of the ʼ066 Patent, Pat. 8,984,644, was involved in a proceeding

before the Patent and Trial Appeal Board (“PTAB”) of United States Patent and Trademark

Office (“USPTO”), IPR2017-02192 (“IPR Proceeding”). In a Final Written Decision dated

April 8, 2019, the PTAB held that claims 1, 7, and 14 of the ʼ644 patent were unpatentable.

SecurityProfiling appealed the decision to the Federal Circuit Court of Appeals. The Court

upheld the PTAB decision without any opinion under Rule 36 of the Federal Circuit Rules of

Procedures.

       13.     SecurityProfiling disclosed the IPR Proceeding to the USPTO during the

prosecution of the ʼ066 Patent in two separate instances, and specifically disclosed that an

adverse Final Written Decision had been entered, which SecurityProfiling was appealing.

       14.     The claims of the ʼ066 Patent are materially different from the claims that had

been considered in the IPR Proceeding. As one critical example, the PTAB’s decision rested

entirely on its determination that the “user option” limitation found in the prior ʼ644 Patent

claims was not supported by any prior application leading to the ʼ644 Patent. The claims of the

ʼ066 Patent do not include a “user option” limitation. Thus, the Final Written Decision in the

IPR Proceeding does not render invalid the claims of the ʼ066 Patent.

       15.     Further, the claims are not abstract and are patent-eligible under 35 U.S.C. § 101.

The eligibility of the patent claims is supported by the prosecution history of the ʼ066 Patent.

       16.     During the prosecution of the ʼ066 Patent, the Examiner had initially issued a

claim rejection that asserted that “[Prosecution] Claims 21-46 and 48-53 are rejected under 35

U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly

more.” SecurityProfiling responded with an explanation of why the claims were patent-eligible,




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE 4
         Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 5 of 16




but, notwithstanding SecurityProfiling’s argument, the Examiner again rejected the proposed

prosecution claims under 35 U.S.C. § 101.

       17.     On July 26, 2019, SecurityProfiling presented two arguments as to why the claims

were eligible under 35 U.S.C. § 101. In a subsequent advisory action, the Examiner still rejected

the claims as patent ineligible, but focused on certain elements that SecurityProfiling had argued

which the Examiner did not believe were incorporated in the claims.

       18.     SecurityProfiling then cancelled all the then-pending claims and proposed new

rewritten claims that ultimately issued as the claims of the ʼ066 Patent.

       19.     In response to the newly-revised claims, the Examiner issued a Notice of

Allowability, followed by an updated Notice of Allowability, in which the Examiner stated:

       Applicant’s arguments, see Remarks filed on 09/18/2020, have been fully
       considered. Applicant’s arguments, especially, Remarks filed on 07/26/2019, have
       been fully considered and are persuasive.

       20.     In the Statement of Reasons for Allowance, the Examiner stated:

       Independent claim 54 is allowed in view of the reasons presented by the applicant
       in the Remarks. Claims 86-109 and 111-129 depend, directly or indirectly, on
       claim 54 and are therefore, allowed by virtue of their dependency.

       21.     SecurityProfiling’s Remarks of July 26, 2019, to which the Examiner referred as

being persuasive, were as follows:

       Argument #1

       First, with respect to [prosecution] Claim 21, for example, the following
       emphasized claim terms can NOT be performed in mind:

          “identify an occurrence in connection with at least one of the plurality of
          devices;

          determine that the at least one actual vulnerability of the at least one of
          the plurality of devices is susceptible to being taken advantage of by the
          occurrence identified in connection with the at least one of the plurality of
          devices, utilizing the first vulnerability information; and



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE 5
      Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 6 of 16




       permit selective utilization of different occurrence mitigation actions of diverse
       occurrence mitigation types, including a firewall-based occurrence mitigation
       type and a other occurrence mitigation type, across the plurality of devices for
       occurrence mitigation by preventing advantage being taken of actual
       vulnerabilities utilizing the different occurrence mitigation actions of the
       diverse occurrence mitigation types across the plurality of devices”
       (emphasis added).

    Clearly, a person’s “mind” cannot: determine that at least one accurately
    identified vulnerability is susceptible to being taken advantage of by an
    occurrence identified, utilizing the first vulnerability information; and prevent
    advantage being taken of accurately identified vulnerabilities utilizing the
    different occurrence mitigation actions of the diverse occurrence mitigation types
    across devices, in the specific context claimed.

    In a similar context in SRI International, Inc. v. Cisco Systems, Inc. (Fed. Cir.
    2019), the Federal Circuit confirmed the District Court’s Step One determination
    that “claim 1 is not directed to an abstract idea” because the “claims are directed
    to using a specific technique-using a plurality of network monitors that each
    analyze specific types of data on the network and integrating reports from the
    monitors-to solve a technological problem arising in computer networks:

        identifying hackers or potential intruders into the network” (emphasis
        added).

    In explanation, the Federal Circuit opinion states:

        “ ... the claims here are not directed to using a computer as a tool-that is,
        automating a conventional idea on a computer. Rather, the representative
        claim improves the technical functioning of the computer and computer
        networks by reciting a specific technique for improving computer network
        security.

        Indeed, we tend to agree with [Plaintiff] that the human mind is not
        equipped to detect suspicious activity by using network monitors and
        analyzing network packets ...” (emphasis added).

    Thus, similar to SRI International, the current claims recite security-related
    activity that simply cannot be performed by the human mind, and, thus, the
    current claims are not directed to an abstract idea.

    Argument #2

    Second, it appears the Examiner did not even address applicant’s arguments with
    respect to Step 2 of the Alice test.

    Specifically, in the present application, even if the Examiner were to conclude
    that the claims fall within the appropriate groupings of abstract ideas, the claims


COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE 6
      Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 7 of 16




    in the present application include one or more additional elements that extend
    beyond the judicial exception(s) and integrate the exception into a practical
    application. See the highlighted language below, just by way of example in the
    context of Claim 21, that represents an improvement in the functioning of a
    computer or technical field so as to render the same a particular machine (or
    method for operating the same) in a particular technological environment.

        “21. A non-transitory computer-readable media storing instructions that,
        when executed by one or more processors, cause the one or more processors
        to:

        receive first vulnerability information from at least one first data storage that
        is generated utilizing second vulnerability information from at least one
        second data storage that is used to identify a plurality of potential
        vulnerabilities, by including:

        at least one first potential vulnerability, and

        at least one second potential vulnerability;

        said first vulnerability information generated utilizing the second
        vulnerability information, by:

        identifying at least one configuration associated with a plurality of
        devices including a first device, a second device, and a third device, and

        determining that the plurality of devices is actually vulnerable to at least
        one actual vulnerability based on the identified at least one
        configuration, utilizing the second vulnerability information that is used
        to identify the plurality of potential vulnerabilities;

        identify an occurrence in connection with at least one of the plurality of
        devices;

        determine that the at least one actual vulnerability of the at least one of
        the plurality of devices is susceptible to being taken advantage of by the
        occurrence identified in connection with the at least one of the plurality
        of devices, utilizing the first vulnerability information; and

        permit selective utilization of different occurrence mitigation actions of
        diverse occurrence mitigation types, including a firewall-based
        occurrence mitigation type and a other occurrence mitigation type,
        across the plurality of devices for occurrence mitigation by preventing
        advantage being taken of actual vulnerabilities utilizing the different
        occurrence mitigation actions of the diverse occurrence mitigation types
        across the plurality of devices;




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE 7
         Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 8 of 16




             wherein the at least one configuration involves at least one operating
             system.” (emphasis added)

       Further, applicant respectfully notes that, in the recent USPTO Guidance, the
       USPTO indicated, for Step 2 of the Alice test, that if the Examiner concludes,
       under the Guidance, that an additional element is insignificant extra-solution
       activity, they should reevaluate that conclusion in Step 2 of the Alice test. If such
       reevaluation indicates that the element is unconventional or otherwise more than
       what is well-understood, routine, conventional activity in the field, this finding
       may indicate that an inventive concept is present and that the claim is thus
       eligible.

       In the present case, even if the Examiner concludes that the above-highlighted
       elements are insignificant extra-solution activity, they are indeed unconventional
       or otherwise more than what is well-understood, routine, conventional activity in
       the field, for at least the reason that the claim elements, individually and in
       combination, are not found in the prior art. Further, as evidenced below, the
       Examiner’s cited art is not even prior art.

(Emphases in original).

       22.      Thus, SecurityProfiling had demonstrated to the satisfaction of the United States

Patent and Trademark Office that the claims were neither abstract under Alice Step One, and in

any event were patentable under Alice Step Two, citing, inter alia, SRI International, Inc. v.

Cisco Systems, Inc. (Fed. Cir. 2019). The USPTO considered SecurityProfiling’s demonstration

and agreed that the claims were patentable, stating that “Applicant’s arguments, especially,

Remarks filed on 07/26/2019, have been fully considered and are persuasive.”

       23.      Cisco has directly infringed and continues to infringe under 35 U.S.C. § 271(a) at

least claims 1 and 2 of the ʼ066 Patent by making, using and marketing Cisco® Secure Endpoint

(formerly known as Advanced Malware Protection or AMP for Endpoints system) (“CSE”).

       24.      A comparison of claims 1 and 2 of the ʼ066 Patent to the representative CSE

systems is attached as Exhibit 5.




COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE 8
         Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 9 of 16




       25.     SecurityProfiling advised Cisco that it was infringing patents in the chain of ʼ066

Patent on January 31, 2018. Cisco, thus, was placed on notice of the SecurityProfiling’s

inventions and that Cisco’s continued activities would infringe SecurityProfiling’s patent rights.

       26.     Cisco’s acts of infringement have caused and continues to cause damage to

SecurityProfiling. SecurityProfiling is entitled to recover from Cisco the damages sustained by

SecurityProfiling as a result of Cisco’s wrongful acts.

                                            COUNT II

               DIRECT INFRINGEMENT OF U.S. PATENT NO. 10,873,595

       27.     SecurityProfiling hereby restates and re-alleges the allegations set forth in the

preceding paragraphs 1-26 and incorporates them by reference.

       28.     SecurityProfiling is the owner by assignment of United States Patent No.

10,873,595 entitled “Real-Time Vulnerability Monitoring” (“the ʼ595 Patent”). The ʼ595 Patent

was duly and legally issued on December 22, 2020. A true and correct copy of the ʼ595 Patent is

attached as Exhibit 2.

       29.     Pursuant to 35 U.S.C. § 282, the ʼ595 Patent is presumed valid.

       30.     A predecessor of the ʼ595 Patent, Pat. 8,984,644, was involved in a proceeding

before the Patent and Trial Appeal Board (“PTAB”) of United States Patent and Trademark

Office (“USPTO”), IPR2017-02192 (“IPR Proceeding”). In a Final Written Decision dated

April 8, 2019, the PTAB held that claims 1, 7, and 14 of the ʼ644 patent were unpatentable.

SecurityProfiling appealed the decision to the Federal Circuit Court of Appeals. The Court

upheld the PTAB decision without any opinion under Rule 36 of the Federal Circuit Rules of

Procedures.




COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE 9
         Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 10 of 16




       31.     SecurityProfiling disclosed the IPR Proceeding to the USPTO during the

prosecution of the ʼ595 Patent, and specifically disclosed that an adverse Final Written Decision

had been entered, which the Federal Circuit affirmed.

       32.     The claims of the ʼ595 Patent are materially different from the claims that had

been considered in the IPR Proceeding. As one critical example, the PTAB’s decision rested

entirely on its determination that the “user option” limitation found in the prior ʼ644 Patent

claims was not supported by any prior application leading to the ʼ644 Patent. The claims of the

ʼ595 Patent do not include a “user option” limitation. Thus, the Final Written Decision in the

IPR Proceeding does not render invalid the claims of the ʼ595 Patent.

       33.     The claims of the ʼ595 Patent are not abstract and are patent-eligible under 35

U.S.C. § 101. During the prosecution of the ʼ595 Patent, the USPTO itself raised the issue as to

whether the ʼ595 Patent claims were patent eligible under 35 U.S.C. § 101, and determined that

the claims were patentable. The discussions regarding patent eligibility during the prosecution of

the ʼ595 Patent are here incorporated by reference. In addition, the eligibility of the ʼ595 Patent

claims is further supported by the prosecution history of the ʼ066 Patent recited above with

respect to Count I, and here incorporated by reference.

       34.     In violation of 35 U.S.C. § 271(a), Cisco has practiced and continues to practice a

method of at least claim 1 of the ʼ595 Patent by practicing the steps of the claimed method when

operating Cisco® Secure Endpoint (formerly known as Advanced Malware Protection or AMP

for Endpoints system) (“CSE”).

       35.     A comparison of claim 1 of the ʼ595 Patent to the CSE methods is attached as

Exhibit 6. The normal use of Cisco’s CSE systems necessarily and inherently required

practicing the steps of at least Claim 1 of the ʼ595 Patent.




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE 10
         Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 11 of 16




       36.     SecurityProfiling advised Cisco that it was infringing patents in the chain of ʼ595

Patent on January 31, 2018. Cisco, thus, was placed on notice of the SecurityProfiling’s

inventions and that Cisco’s continued activities would infringe SecurityProfiling’s patent rights.

       37.     Cisco is also continuing to violate 35 U.S.C. § 271(b) (“Whoever actively induces

infringement of a patent shall be liable as an infringer”). Cisco will have had knowledge of the

ʼ595 Patent since at least the date of the filing of this Complaint. With knowledge of the ʼ595

Patent, Cisco will have induced its customers to acquire CSE systems in this country and to

practice in this country the methods of at least Claim 1. The inducement is apparent in the

instructions that Cisco has provided and continues to provide to its customers, such as the

instructions on how to use CSE systems that include the steps of the claimed methods.

       38.     Cisco’s acts of infringement have caused and continues to cause damage to

SecurityProfiling. SecurityProfiling is entitled to recover from Cisco the damages sustained by

SecurityProfiling as a result of Cisco’s wrongful acts.

                                           COUNT III

               DIRECT INFRINGEMENT OF U.S. PATENT NO. 10,609,063

       39.     SecurityProfiling hereby restates and re-alleges the allegations set forth in the

preceding paragraphs 1-38 and incorporates them by reference.

       40.     SecurityProfiling is the owner by assignment of United States Patent No.

10,609,063 entitled “Computer Program Product And Apparatus For Multi-Path Remediation”

(“the ʼ063 Patent”). The ʼ063 Patent was duly and legally issued on March 31, 2020. A true and

correct copy of the ʼ063 Patent is attached as Exhibit 3.

       41.     Pursuant to 35 U.S.C. § 282, the ʼ063 Patent is presumed valid.




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE 11
           Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 12 of 16




       42.     A predecessor of the ʼ063 Patent, Pat. 8,984,644, was involved in a proceeding

before the Patent and Trial Appeal Board (“PTAB”) of United States Patent and Trademark

Office (“USPTO”), IPR2017-02192 (“IPR Proceeding”). In a Final Written Decision dated

April 8, 2019, the PTAB held that claims 1, 7, and 14 of the ʼ644 patent were unpatentable.

SecurityProfiling appealed the decision to the Federal Circuit Court of Appeals. The Court

upheld the PTAB decision without any opinion under Rule 36 of the Federal Circuit Rules of

Procedures.

       43.     SecurityProfiling disclosed the IPR Proceeding to the USPTO during the

prosecution of the ʼ063 Patent, and specifically disclosed that an adverse Final Written Decision

had been entered. In a subsequent disclosure, SecurityProfiling disclosed to the USPTO that the

adverse Final Written Decision was the subject of an appeal to the Federal Circuit Court of

Appeals.

       44.     The claims of the ʼ063 Patent are materially different from the claims that had

been considered in the IPR Proceeding. As one critical example, the PTAB’s decision rested

entirely on its determination that the “user option” limitation found in the prior ʼ644 Patent

claims was not supported by any prior application leading to the ʼ644 Patent. The claims of the

ʼ063 Patent do not include a “user option” limitation. Thus, the Final Written Decision in the

IPR Proceeding does not render invalid the claims of the ʼ063 Patent.

       45.     The claims of the ʼ063 Patent are not abstract and are patent-eligible under 35

U.S.C. § 101. During the prosecution of the ʼ063 Patent, the USPTO itself raised the issue as to

whether the ʼ063 Patent claims were patent eligible under 35 U.S.C. § 101, and determined that

the claims were patentable. The discussions regarding patent eligibility during the prosecution of

the ʼ063 Patent are here incorporated by reference. In addition, the eligibility of the ʼ063 Patent




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE 12
         Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 13 of 16




claims is further supported by the prosecution history of the ʼ066 Patent recited above with

respect to Count I, and here incorporated by reference.

       46.     Cisco has directly infringed and continues to infringe under 35 U.S.C. § 271(a) at

least claim 1 of the ʼ063 Patent by making, using and marketing Cisco® Secure Endpoint

(formerly known as Advanced Malware Protection or AMP for Endpoints system) (“CSE”).

       47.     A comparison of claim 1 of the ʼ063 Patent to representative Cisco systems is

attached as Exhibit 7.

       48.     Plaintiff advised Cisco that it was infringing patents in the chain of ʼ063 Patent on

January 31, 2018. Cisco, thus, was placed on notice of the SecurityProfiling’s inventions and

that Cisco’s continued activities would infringe SecurityProfiling’s patent rights.

       49.     Cisco’s acts of infringement have caused and continues to cause damage to

SecurityProfiling. SecurityProfiling is entitled to recover from Cisco the damages sustained by

SecurityProfiling as a result of Cisco’s wrongful acts.

                                           COUNT IV

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 9,100,431

       50.     SecurityProfiling hereby restates and re-alleges the allegations set forth in the

preceding paragraphs1-49 and incorporates them by reference.

       51.     SecurityProfiling is the owner by assignment of United States Patent No.

9,100,431 entitled “Computer Program Product And Apparatus For Multi-Path Remediation”

(“the ʼ431 Patent”). The ʼ431 Patent was duly and legally issued on August 4, 2015. A true and

correct copy of the ʼ431 Patent is attached as Exhibit 4.

       52.     Pursuant to 35 U.S.C. § 282, the ʼ431 Patent is presumed valid.




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE 13
         Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 14 of 16




       53.     A predecessor of the ʼ431 Patent, Pat. 8,984,644, was involved in a proceeding

before the Patent and Trial Appeal Board (“PTAB”) of United States Patent and Trademark

Office (“USPTO”), IPR2017-02192 (“IPR Proceeding”). In a Final Written Decision dated

April 8, 2019, the PTAB held that claims 1, 7, and 14 of the ʼ644 patent were unpatentable.

SecurityProfiling appealed the decision to the Federal Circuit Court of Appeals. The Court

upheld the PTAB decision without any opinion under Rule 36 of the Federal Circuit Rules of

Procedures.

       54.     The claims of the ʼ431 Patent are materially different from the claims that had

been considered in the IPR Proceeding. As one critical example, the PTAB’s decision rested

entirely on its determination that the “user option” limitation found in the prior ʼ644 Patent

claims was not supported by any prior application leading to the ʼ644 Patent. The claims of the

ʼ431 Patent do not include a “user option” limitation. Thus, the Final Written Decision in the

IPR Proceeding does not render invalid the claims of the ʼ431 Patent.

       55.     The claims of the ʼ431 Patent are not abstract and are patent-eligible under 35

U.S.C. § 101. The eligibility of the ʼ431 Patent claims is further supported by the prosecution

history of the ʼ066 Patent recited above with respect to Count I, and here incorporated by

reference.

       56.     Cisco has directly infringed and continues to infringe under 35 U.S.C. § 271(a) at

least claim 14 of the ʼ431 Patent by making, using and marketing Cisco® Secure Endpoint

(formerly known as Advanced Malware Protection or AMP for Endpoints system) (“CSE”).

       57.     A comparison of claim 14 of the ʼ431 Patent to representative Cisco systems is

attached as Exhibit 8.




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE 14
         Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 15 of 16




       58.     Plaintiff advised Cisco that it was infringing patents in the chain of ʼ431 Patent on

January 31, 2018. Cisco, thus, was placed on notice of the SecurityProfiling’s inventions and

that Cisco’s continued activities would infringe SecurityProfiling’s patent rights. Cisco’s acts of

infringement have caused and continues to cause damage to SecurityProfiling. SecurityProfiling

is entitled to recover from Cisco the damages sustained by SecurityProfiling as a result of

Cisco’s wrongful acts.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court enter:

         a.    A judgment in favor of Plaintiff that Cisco has directly and indirectly infringed

Patents 10,873,595; 10,893,066; 10,609,063 and 9,100,431.

         b.    A judgment and order requiring Cisco to pay Plaintiff its damages, costs,

expenses, prejudgment and post-judgment interest, and post-judgment royalties for Cisco’s

infringement of Patents 10,873,595; 10,893,066; 10,609,063 and 9,100,431, as provided under

35 U.S.C. § 284;

         c.    A judgment and order holding that Cisco’s infringement was willful, and

awarding treble damages and attorney fees and expenses;

         d.    Judgment that this is an exceptional case, and, thus, awarding attorney fees and

expenses to Plaintiff; and

         e.    Any and all other relief to which the Court may deem Plaintiff entitled.

                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE 15
        Case 6:21-cv-00337-ADA Document 1 Filed 04/07/21 Page 16 of 16




Date: April 7, 2021                      Respectfully submitted,

                                         BUETHER JOE & COUNSELORS, LLC
 Of Counsel:
                                         By: /s/ Christopher M. Joe
 Sean T. O’Kelly (DE No. 4349)              Christopher M. Joe
 George Pazuniak (DE No. 478)               State Bar No. 00787770
 O’Kelly & O’Rourke, LLC                    Chris.Joe@BJCIPLaw.com
 824 N. Market Street, Suite 1001A          1700 Pacific Avenue
 Wilmington, Delaware 19801                 Suite No. 4750
 (302) 478-4230                             Dallas, TX 75201
 (302) 295-2873 (facsimile)                 Telephone: 214.466.1272
 sokelly@okorlaw.com                        Facsimile:     214.635.1828
 gp@del-iplaw.com
                                            Attorneys for Plaintiff
 Thomas F. Meagher                          SecurityProfiling, LLC
 Meagher Emanuel Laks Goldberg & Liao,
 LLP
 One Palmer Square
 Suite 325
 Princeton, NJ 08542
 (609) 454-3500
 tmeagher@meagheremanuel.com

Attorneys for Plaintiff
SecurityProfiling, LLC




COMPLAINT FOR PATENT INFRINGEMENT                                     PAGE 16
